Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ronny Wagner, Appellant                               Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-19-00173-CR         v.                         18F0035005). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Ronny Wagner, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED SEPTEMBER 12, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk